per curiam:
Nuevamente nos vemos obligados a suspender del ejercicio de la abogacía a un miembro de la profesión legal por incumplir con los requerimientos de la Oficina de Inspección de Notarías (ODIN) y de este Tribunal. Veamos.
1 — I
La licenciada María del Carmen López Castro fue admi-tida al ejercicio de la abogacía el 27 de junio de 2000 y al ejercicio de la notaría el 13 de febrero de 2002.
Allá para el 14 de mayo de 2003, mediante una Opinión per curiam, la suspendimos del ejercicio de la abogacía por *821incumplir con las órdenes de este Tribunal con relación a una queja presentada en su contra. Tras su solicitud de re-instalación, el 14 de mayo de 2004 fue reinstalada al ejerci-cio de la abogacía.
Así las cosas, el pasado 30 de junio de 2014, la licen-ciada Nidia Miranda Graterole, inspectora de protocolos y notarías, rindió el correspondiente informe de inspección de la obra notarial de la licenciada María del Carmen Ló-pez Castro. En dicho informe se señalaron ciertas deficien-cias, en particular, una deuda arancelaria ascendente a $61,062 en su Libro de Registro de Testimonios en sellos a favor de la Sociedad para la Asistencia Legal, y otra ascen-dente a $2,464.50 en los tomos de los Protocolos para 2005, 2006, 2008, 2010, 2011, 2012 y 2013. Evaluado el referido informe, la Oficina de Inspección de Notarías (ODIN) le concedió a la licenciada López Castro hasta el 26 de sep-tiembre de 2014 para subsanar las deficiencias señaladas.
Así pues, el 24 de septiembre de 2014, la licenciada Ló-pez Castro le envió una comunicación al Director de la Ofi-cina de Inspección de Notarías (Director de la ODIN), en la que informó haber subsanado parcialmente las deficiencias señaladas. Examinada dicha comunicación, la ODIN le concedió un término de tiempo adicional para que subsa-nara totalmente las referidas deficiencias. En el mismo acto, reprogramó el proceso de reinspección para el 15 de octubre de 2014.
Celebrado el referido proceso de reinspección, la inspec-tora de protocolos y notarías, licenciada Miranda Grate-role, presentó un informe en el cual detalló que, al mo-mento de llevarse a cabo el examen, aún subsistía la deficiencia arancelaria en los libros de Registro de Testimonios. En esta ocasión por $36,208.
En aras de brindar un término adicional a la licenciada López Castro para que pudiera completar el proceso de subsanación de su obra notarial, la ODIN programó un segundo proceso de reinspección de su obra notarial para el *82230 de octubre de 2014. Sin embargo, el 24 de octubre de 2014, la letrada se comunicó con la ODIN para informar que aún se encontraba en el proceso de compra de los sellos pendientes, por lo que solicitó una extensión del término antes señalado. Ese mismo día, la ODIN le informó a la licenciada López Castro que su solicitud de extensión de tiempo había sido denegada.
Llegado el día programado para el segundo proceso de reinspección, la licenciada López Castro compareció. Sin embargo, no había subsanado las deficiencias señaladas, por lo que así se hizo constar en un informe que la inspec-tora de protocolos y notarías, licenciada Miranda Grate-role, rindió al Director de la ODIN.
Examinado el referido informe, la ODIN le concedió a la licenciada López Castro un término de quince días calen-dario para reaccionar al mismo. Oportunamente, la licen-ciada López Castro compareció ante la ODIN y notificó, nuevamente, no haber podido subsanar las deficiencias arancelarias. Asimismo, solicitó un término adicional para cumplir con el pago de la deuda.
Así las cosas, y tras este Tribunal recibir el Informe Especial Solicitando Incautación de Obra Notarial y Otros Remedios, que remitió la ODIN, el pasado 10 de febrero de 2015 emitimos una Resolución mediante la cual ordena-mos la incautación del sello y de la obra notarial de la licenciada López Castro. Además, requerimos a la letrada que en un término de treinta días subsanara la deficiencia arancelaria notificada por la ODIN. De igual forma, le so-licitamos que, en un plazo de diez días mostrara causa por la que no debía ser separada del ejercicio de la notaría.
Oportunamente, la licenciada López Castro presentó un Escrito en Cumplimiento de Orden y para Mostrar Causa. En dicha moción, en esencia, la letrada nos informó que en el 2008 le robaron sus sellos notariales, lo que impidió cancelarlos. De igual manera, nos señaló que la ODIN se negó a aceptar su obra notarial, la cual este Tribunal había *823ordenado incautar. Tras ello, nos solicitó un término adicio-nal de noventa días para subsanar las deficiencias arance-larias señaladas.
Ante este cuadro fáctico, el 25 de marzo de 2015 emiti-mos una Resolución en la que concedimos a la licenciada López Castro un término de noventa días para subsanar las deficiencias arancelarias de su obra protocolar. Se le apercibió, además, que su incumplimiento con las órdenes de este Tribunal conllevaría la imposición de serias sancio-nes disciplinarias.
Luego de varios incidentes procesales que no considera-mos necesario pormenorizar, el 7 de julio de 2015, la ODIN compareció ante nos mediante una Moción Notificando In-cumplimiento de Orden y Otros Remedios. En ésta, nos informó que el término concedido por este Tribunal para que la licenciada López Castro subsanara las deficiencias señaladas en su obra notarial venció el 1 de julio de 2015, sin ésta haber comparecido.
En respuesta a la comparecencia de la ODIN, el 13 de julio de 2015, la licenciada López Castro compareció ante nos mediante Moción Informativa y en Solicitud de Reins-pección en la que nos informó que se encontraba litigando un pleito de cobro de dinero y, por lo tanto, solicitaba que este Tribunal ordenara una inspección para finales del mes de julio, o para el 11 de agosto de ese mismo año. Evalua-dos los planteamientos de la licenciada López Castro, emi-timos una Orden dirigida a la ODIN en la que le concedi-mos un término de diez días para expresarse sobre la moción presentada por la letrada.
Cumpliendo con lo ordenado, la ODIN compareció ante nos. Al hacerlo, reiteró el incumplimiento de la licenciada López Castro con nuestras órdenes y solicitó que se refi-riera el asunto de la deficiencia arancelaria al procedi-miento de desacato ante el Tribunal de Primera Instancia.
Evaluado el referido escrito, así como la Réplica a la Moción de la Oficina de Inspección de Notarías presentada *824por la licenciada López Castro, el 26 de febrero de 2016 emitimos una Resolución mediante la cual le concedimos a esta última un término de veinte días para que mostrara causa por la cual no se debía conceder lo solicitado por la ODIN. Oportunamente, la licenciada López Castro compa-reció y nos indicó que tuvo dificultades en conseguir los sellos necesarios para subsanar las deficiencias, que la crisis económica la había afectado y que se encontraba liti-gando pleitos de cobro de dinero por gestiones profesiona-les realizadas con el fin de subsanar las deficiencias.
Posteriormente, la ODIN presentó un nuevo escrito en el cual reiteró el incumplimiento de la licenciada López Castro con las órdenes de esta Curia. A dicho escrito, la letrada reaccionó.
Estimados los mencionados escritos, el 13 de mayo de 2016 emitimos una Resolución mediante la cual le concedi-mos a la licenciada un término improrrogable de sesenta días para subsanar las deficiencias de su obra notarial. Se le apercibió, además, que incumplir con la referida orden pudiera conllevar la imposición de sanciones disciplinarias severas, incluso la suspensión de la abogacía y la notaría.
El 18 de julio de 2016, la licenciada López Castro com-pareció ante nos mediante un Escrito Informando Status de Obra Notarial. En este, informó que estaría presen-tando ante la ODIN cuatro tomos que faltaban por inspec-cionar y, además, solicitó un término adicional de veinte días para completar totalmente la subsanación de las deficiencias.
Enterados de ello, el 15 de septiembre de 2016 emitimos una Resolución mediante la cual ordenamos la incautación inmediata del sello y de la obra notarial de la licenciada López Castro. Además, le concedimos un término final e improrrogable de treinta días para que cancelara los sellos adeudados. Por último, le apercibimos que su incumpli-miento con nuestras órdenes conllevaría la imposición de sanciones disciplinarias severas, incluso la suspensión in-*825mediata del ejercicio de la abogacía y la imposición de una sanción de $500 al amparo del Art. 62 de la Ley Notarial de Puerto Rico, 4 LPRA see. 2102.(1) La licenciada, nueva-mente, incumplió con lo ordenado.
Ante estas circunstancias, la ODIN compareció ante nos mediante un escrito titulado Moción Notificando Incumpli-miento de Orden y en Solicitud de Remedios, en el cual nos reiteró que el término que este Tribunal le concedió a la licenciada López Castro para subsanar las deficiencias en su obra notarial culminó el 17 de octubre de 2016, sin que esta hubiese cumplido con lo ordenado. La ODIN hizo cons-tar, además, que la letrada aún mantenía una deuda aran-celaria ascendente a $32,448.
En respuesta a lo informado por la ODIN, la licenciada López Castro compareció ante nos, mediante una réplica al escrito presentado por la ODIN, y nos informó que se en-contraba trabajando para cumplir con lo ordenado, pero que por diversas situaciones económicas y de salud no ha-bía culminado la subsanación de las deficiencias. Además, recalcó que debido a que este Tribunal incautó su sello notarial, ésta se ha visto impedida de trabajar.
Así pues, mediante Resolución de 16 de diciembre de 2016, ordenamos a la licenciada López Castro que coordi-nara una cita con la ODIN para llevar a cabo la reinspec-ción de su obra notarial dentro de un término de treinta días. Se le requirió, además, que en la misma reunión lle-vara y adhiriera los aranceles adeudados. Asimismo, soli-citamos a la ODIN que, luego de realizada la reunión, pre-sentara un informe sobre el estado de la obra notarial.
Cumpliendo con nuestra orden, el 20 de enero de 2017, la ODIN compareció ante este Tribunal y nos informó que *826en la reunión celebrada el lunes 9 de enero de 2017, la licenciada López Castro se comprometió a comparecer el viernes 13 de enero de 2017 para cancelar los aranceles de uno de los tomos del Libro de Registro de Testimonios pen-diente de aprobación, mas no expresó nada adicional sobre los otros tres tomos. Sin embargo, la letrada no compareció a la reunión acordada y tampoco se comunicó con la ODIN para excusarse. Del referido escrito de la ODIN surge que, a la fecha de presentación del mismo, aún subsistía una deficiencia arancelaria en los tomos Quinto, Séptimo, Octavo y Noveno del Libro de Registro de Testimonios de la letrada, por la cantidad de $32,448.
El 7 de febrero de 2017, la letrada compareció ante nos, mediante su representación legal, en un escrito titulado Réplica a Informe de la Oficina de Inspección de Notarías, en la que nos informó que si bien aún faltan por aprobar cuatro tomos del Libro de Registro de Testimonios, la le-trada se había esforzado para subsanar las deficiencias arancelarias señaladas. No obstante, hoy, la licenciada Ló-pez Castro no ha cumplido con los requerimientos de la ODIN ni con nuestras órdenes.
Es, precisamente, a la luz del cuadro fáctico y procesal antes expuesto, que procedemos a disponer del caso ante nos.
1 — i i — i
Como es sabido, a través de los años hemos sido enfáticos en el deber que tienen los abogados y las aboga-das de responder con diligencia a los requerimientos de la ODIN y de este Tribunal. In re Rivera Navarro, 193 DPR 303 (2015); In re Salas González, 193 DPR 387 (2015); In re Arroyo Rivera, 182 DPR 732, (2011). Incumplir con dicha obligación y, por ende, desatender los requerimientos de la ODIN y las órdenes de este Tribunal constituye un serio desafío a la autoridad de los tribunales e infringe el Canon *8279 del Código de Ética Profesional, 4 LPRA Ap. IX. In re Núñez Vázquez, 197 DPR 506 (2017); In re Pestaña Segovia, 192 DPR 485 (2015); In re De León Rodríguez, 190 DPR 378 (2014); In re Dávila Toro, 179 DPR 833 (2010); In re González Carrasquillo, 164 DPR 813 (2005).
Así pues, hemos sostenido que los notarios y las notarías, una vez se le señalan faltas en su obra notarial, tienen el deber de subsanarlas y de concertar una próxima cita con la ODIN para la reinspección de sus Protocolos. In re Amiama Laguardia, 196 DPR 844 (2016); In re Ortiz Soto, 2016 TSPR 226, 196 DPR Ap. (2016); In re Román Jiménez, 161 DPR 727, 733 (2004). En esa dirección hemos expresado que, “[n]ingún notario puede asumir una actitud pasiva y descansar en que la ODIN lo contadle] para veri-ficar si se corrigen adecuadamente los señalamientos que dicha oficina efectúe, máxime cuando la imagen de la pro-fesión y la suya propia está en tela de juicio”. (Énfasis suplido). In re Román Jiménez, supra, pág. 733. Todo lo contrario, es deber del abogado o abogada coordinar las reuniones necesarias con la ODIN para que se finalice el proceso de subsanación una vez se han identificado faltas en su obra notarial. In re Vázquez González, 194 DPR 688 (2016); In re García Aguirre, 190 DPR 539 (2014); In re Padilla Santiago, 190 DPR 535 (2014).
Cónsono con ello, hemos expresado que no tolera-remos la actitud de indiferencia por parte de un miembro de la profesión a los requerimientos de la ODIN o a nues-tras órdenes. In re García Aguirre, supra; In re López González, 189 DPR 581 (2013). En ese sentido, cuando un abo-gado o abogada ignora los requerimientos de la ODIN y de este Tribunal, procede la suspensión inmediata e indefi-nida del ejercicio de la profesión. In re Pérez Román, 191 DPR 186 (2014); In re Martínez Romero, 188 DPR 511 (2013); In re Arroyo Rivera, supra; In re Montalvo Guzmán, 169 DPR 847 (2007).
*828Es pues, a la luz del marco jurídico antes expuesto, que procedemos a disponer del proceso disciplinario ante nues-tra consideración.
III
En el presente caso, el 30 de junio de 2014, la licenciada Nidia Miranda Graterole, inspectora de protocolos y nota-rías, rindió un informe sobre la inspección de la obra notarial de la licenciada López Castro. En el mismo, se detalla-ron las deficiencias que se encontraron en esa obra notarial, en particular, una deuda arancelaria por la can-tidad inicial de $61,062 en su Libro de Registro de Testi-monios en sellos a favor de la Sociedad para la Asistencia Legal, y otra ascendente a $2,464.50 en los tomos de los Protocolos para 2005, 2006, 2008, 2010, 2011, 2012 y 2013.
Por un periodo de aproximadamente tres años —recor-demos que este proceso de subsanación de obra notarial comenzó para junio de 2014 — , tanto la ODIN, como este Tribunal, le hemos dado innumerables oportunidades a la licenciada López Castro para corregir sus errores. No obs-tante, la letrada ha demostrado dejadez y ha incumplido, en innumerables ocasiones, con los términos provistos y con las órdenes emitidas por este Tribunal, y hoy mantiene la deuda arancelaria notificada, lo que constituye un pa-trón de desidia y refleja falta de interés en continuar ejer-ciendo la profesión.
En vista de lo anterior, se suspende inmediata e indefi-nidamente a la licenciada María del Carmen López Castro del ejercicio de la abogacía y la notaría. De igual forma, se refiere a la letrada al Departamento de Justicia para la investigación de rigor sobre la deuda arancelaria.

Se le impone a la licenciada López Castro el deber de notificar a todos sus clientes de su inhabilidad para conti-nuar representándolos, devolver cualesquiera honorarios recibidos por trabajos no realizados e informar inmediata-
*829
mente de su suspensión a los foros judiciales y administra-tivos en los que tenga asuntos pendientes. Además, tiene la obligación de acreditar y certificar ante este Tribunal el cumplimiento con lo anterior, dentro del término de treinta días a partir de la notificación de esta Opinión “per cu-riam” y Sentencia. Notifíquese personalmente esta Opinión “per curiam” y Sentencia.


Se dictará sentencia de conformidad.


 El Juez Asociado Señor Rivera García disintió con expresiones e hizo constar que hubiese suspendido inmediatamente a la licenciada López Castro del ejercicio de la notaría y le hubiese concedido un término perentorio de treinta días para que subsanara las deficiencias señaladas, bajo el apercibimiento de que su incumpli-miento pudiera acarrear sanciones disciplinarias más severas, como la suspensión de la abogacía. Además, le hubiese advertido que de no acatar la orden se hubiese referido al Departamento de Justicia para la investigación correspondiente.